Citation Nr: 0714368	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-37 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1964 to February 1967.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, which 
awarded service connection for PTSD and assigned a 50 percent 
rating. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has appealed for an initial evaluation in excess 
of 50 percent for his service-connected PTSD.  

Pertinent medical evidence of record includes the reports of 
a July 2004 VA examination, a May 2003 VA examination, and an 
October 2001 examination by the veteran's private treating 
physician, Dr. H.  At the veteran's July 2004 VA examination, 
the examiner noted that the veteran had been seeing his 
private doctor every two months for his PTSD.  In the October 
2001 examination report, Dr. H indicated that the saw the 
veteran every month for medication monitoring and cognitive 
behavioral psychotherapy.  The claims file contains no 
records of what appears to be continuous and ongoing 
psychiatric care by Dr. H.  Furthermore, the file contains no 
indication that such records were ever sought or that the 
veteran was ever prompted by VA to assist in procuring them.  
VA has been placed on notice of private medical records of 
ongoing treatment that are relevant to the veteran's claim, 
and the agency of original jurisdiction (AOJ) should request 
an authorization from the veteran to obtain these records as 
well as any other records relevant to the veteran's claim.  

Along these lines, the Board notes that the veteran was never 
sent proper notification by VA regarding the development of 
his claim for a higher initial evaluation for his PTSD.  On 
remand, the AOJ should begin its development of this matter 
by sending such notification in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA), applicable laws and 
regulations including 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006), and pertinent case law 
such as Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The AOJ should take this opportunity to ensure VA 
adequately complies with the duty to notify and assist as 
required under the VCAA, especially in light of recent 
pertinent case law.     

Finally, the veteran has not had a VA examination to assess 
the severity of his service-connected PTSD since July 2004.  
Subsequent statements from the veteran and his representative 
indicate that disability due to the veteran's service-
connected PTSD has grown worse in severity over the years.  
In light of the reports that the veteran's condition has 
grown worse since the last examination almost three years 
ago, VA should afford the veteran a new psychiatric 
examination.  Prior to this examination, the AOJ should 
undertake due measures to seek out and obtain for the record 
copies of any available outstanding records of pertinent 
medical treatment.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that the 
appellant is issued a VCAA letter 
appropriate for his claim of entitlement 
to a higher initial evaluation for PTSD, 
which provides the notices required under 
the relevant portions of the VCAA, its 
implementing regulations, and pertinent 
case law.  The veteran should be given 
sufficient time for response.

2.  After seeking the veteran's assistance 
by requesting that the veteran provide any 
necessary authorization and consent for 
release of information, the AOJ should 
obtain any outstanding records of 
pertinent treatment received for PTSD from 
2001 to the present.  Specifically noted 
in this regard are records of treatment 
from Dr. H (the private physician who 
provided the October 2001 diagnosis of 
PTSD and reportedly has treated the 
veteran for PTSD since 2001), as well as 
any other medical professional with 
records relevant to his claim.  

3.  After any outstanding records are added 
to the claims file (to the extent 
available), and the veteran has had 
sufficient time to provide any response to 
the VCAA notification letter, the RO should 
schedule the veteran for a psychiatric 
examination to determine the nature and 
severity of disability due to his PTSD.  
The examiner should review the veteran's 
claims folder, noting all pertinent records 
of treatment for PTSD.  All clinical 
findings should be reported in detail.  A 
Global Assessment of Functioning (GAF) 
score should be assigned and explained.  
The examiner should fully describe the 
impact PTSD has on the veteran's ability to 
maintain employment.  The examiner should 
explain in detail the rationale for any 
opinion(s) given.  

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal in light of any 
additional evidence added to the record 
assembled for appellate review.  If any 
benefit sought remains denied, the veteran 
and his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

